

EXECUTION COPY
 
AMENDMENT NO. 2
TO SENIOR SECURED CREDIT AGREEMENT
(QUANTUM CORPORATION)
 
          This AMENDMENT NO. 2 TO SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”), dated as of October 26, 2010, is entered into among QUANTUM
CORPORATION, a Delaware corporation (the “Borrower”), each of the Lenders (as
defined below) signatory hereto, and CREDIT SUISSE AG, Cayman Islands Branch
(formerly known as “Credit Suisse, Cayman Islands Branch”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
 
PRELIMINARY STATEMENTS:
 
          (1) The Borrower, the lenders from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), the Administrative Agent, and the
other parties thereto have entered into the Senior Secured Credit Agreement,
dated as of July 12, 2007 (as supplemented, modified and amended as of the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment shall have the respective meanings ascribed to such terms in the
Credit Agreement (as amended by this Amendment).
 
          (2) The Borrower has requested the changes and modifications to the
Credit Agreement hereinafter set forth.
 
          (3) The Required Lenders are, on the terms and conditions stated
below, willing to amend the Credit Agreement as hereinafter set forth.
 
          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
 
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:
 
          “Amendment No. 2” means the Amendment No. 2 to Senior Secured Credit
Agreement dated as of October 26, 2010, amending this Agreement.
 
          “Amendment No. 2 Effective Date” means the date upon which all of the
conditions precedent to effectiveness of Amendment No. 2, as specified in
Section 2 thereof, have been satisfied.
 
     (b) The definition of “Equity Interests” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following before the period at the
end thereof: “or the amount of the obligations thereunder determined by
reference to the value of the common stock of the obligor thereof, or by reason
of the fact that such Indebtedness includes warrants, options or other rights to
acquire common stock of such obligor or the amount of any obligations thereunder
are determined by reference to such warrants, options or other rights”.
 
     (c) The definition of “Permitted Refinancing Indebtedness” in Section 1.01
of the Credit Agreement is hereby amended by (i) deleting the word “and” before
clause (e) thereof and inserting a comma in its place, (ii) inserting at the
beginning of clause (e) the phrase “other than any Refinancing Indebtedness
issued or incurred to refinance the Indebtedness under that certain (x) Senior
Subordinated Term Loan Agreement dated as of June 3, 2009 by and between the
Borrower and EMC International Company (“EMC”) (the “Senior Subordinated EMC
Indebtedness”) and (y) Supplemental Senior Subordinated Term Loan Agreement
dated as of June 29, 2009 by and between the Borrower and EMC (together with the
Senior Subordinated EMC Indebtedness, the “EMC Indebtedness”), and (iii)
inserting immediately after clause (e) a new clause (f) to read as follows:
 

--------------------------------------------------------------------------------

 

“and (f) in the case of any Refinancing Indebtedness issued or incurred to
refinance any EMC Indebtedness or any Refinancing Indebtedness in respect
thereof, such Refinancing Indebtedness contains covenants and events of default
and is benefited by Guarantees, if any, which, taken as a whole, are determined
in good faith by a Responsible Officer of the Borrower to be no less favorable
to the Borrower or the applicable Subsidiary and the Lenders and the other
Secured Parties in any material respect than the covenants and events of default
or Guarantees, if any, in respect of Indebtedness under this Agreement, provided
that such Refinancing Indebtedness (i) shall not contain any financial
maintenance covenants, (ii) shall not mature any earlier than six months after
the Maturity Date of the Indebtedness under the Term Facility, (iii) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (iv) shall bear an interest rate that, at the time of
the incurrence or issuance of such Refinancing Indebtedness, shall be less than
the cash interest rate of the EMC Indebtedness.”
 
     (d) Section 7.06 of the Credit Agreement is hereby amended by inserting the
following before the semicolon at the end of clause (d) thereof:
 
“and, to the extent that such issuance is used to refinance Existing Notes or
any Permitted Refinancing Indebtedness in accordance with Section 7.14(a)(iii),
the Borrower may issue and sell Qualified Preferred Equity Interests other than
to any Subsidiary of the Borrower”.
 
     (e) Section 7.14(a) of the Credit Agreement is hereby amended by inserting
the following at the end of clause (iii)(A) thereof: “or the issuance by the
Borrower of its common stock, other common Equity Interests or any Qualified
Preferred Equity Interests”.
 
          SECTION 2. Conditions to Effectiveness. The amendments set forth in
Section 1 above shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:
 
     (a) The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower and the Required Lenders;
 
     (b) The Administrative Agent shall have received a consent to this
Amendment (in the form attached hereto) executed by each Subsidiary Guarantor;
 
     (c) The Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has duly executed and delivered to the
Administrative Agent a counterpart of this Amendment prior to 12:00 p.m., New
York City time on October 26, 2010, an amendment fee equal to 0.25 % of the
aggregate principal amount of the Revolving Credit Commitments and/or Term Loans
held by each such consenting Lender immediately prior to the Effective Date;
 

--------------------------------------------------------------------------------

 

     (d) The representations and warranties of the Loan Parties set forth in
each of the Loan Documents shall be true and correct in all material respects on
and as of the Effective Date (both before and after giving effect to this
Amendment), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 2(f), the representations and warranties contained in
Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement, respectively; and no Default or Event of Default shall have
occurred and be continuing as of the Effective Date; and
 
     (e) The Borrower shall have paid such other fees and expenses of Credit
Suisse and its Affiliates that are due and payable on or before the Effective
Date as separately agreed by the Borrower.
 
          SECTION 3. Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants that:
 
     (a) The execution, delivery and performance by the Borrower of this
Amendment, the execution and delivery by each Subsidiary Guarantor of its
consent to this Amendment (in the form attached hereto), and the performance by
the Borrower of the Credit Agreement, as amended hereby, have been duly
authorized by all necessary corporate action.
 
     (b) This Amendment has been duly executed and delivered by the Borrower.
This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and subject to the effects of general
principles of equity (regardless whether considered in a proceeding in equity or
at law).
 
          SECTION 4. Reference to and Effect on the Loan Documents. On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement or
any other Loan Document.
 
          SECTION 5. Costs, Expenses. The Borrower hereby agrees to pay on
demand all accrued costs and expenses of the Administrative Agent pursuant to
the Credit Agreement or in connection with this Amendment or the Credit
Agreement, or any of the transactions contemplated hereby or thereby (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent).
 
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Amendment.
 

--------------------------------------------------------------------------------

 

          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
          SECTION 8. Waiver of Jury Trial. EACH PARTY SIGNATORY HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------

 

In WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

QUANTUM CORPORATION, as Borrower     By: /s/ Shawn D. Hall   Name:  Shawn D.
Hall Title: Vice President, General Counsel and Secretary


--------------------------------------------------------------------------------

 


CREDIT SUISSE AG, CAYMAN ISLANDS   ARES ENHANCED LOAN BRANCH (formerly known as
“Credit Suisse   INVESTMENT STRATEGY III, LTD., Cayman islands Branch”) as
Administrative   as a Lender Agent, Collateral Agent and a Lender   By: Ares
Enhanced Loan Management       III, L.P., its Portfolio Manager By: /s/ Robert
Hetu     By: Ares Enhanced Loan III GP, LLC, its Name:  Robert Hetu   General
Partner Title: Managing Director             By: /s/ John Leupp   By: /s/ Rahul
Parmar     Name:  John Leupp Name:  Rahul Parmar   Title: Authorized Signatory
Title: Associate              ARES ENHANCED LOAN CoLTS 2007-1 LTD, as a Lender  
INVESTMENT STRATEGY IR, LTD., By: Structured Asset Investors, LLC, as   as a
Lender Collateral Manager   By: Ares Enhanced Loan Management By: Ivy Hill Asset
Management, L.P., as   IR, L.P., its Portfolio Manager submanager   By: Ares
Enhanced Loan IR GP, LLC, its          General Partner By: /s/ John Leupp      
  Name:  John Leupp   By: /s/ John Leupp   Title: Authorized Signatory   Name: 
John Leupp       Title: Authorized Signatory GLOBAL LOAN OPPORTUNITY       FUND
B.V., a Lender   ARES XI CLO LTD., as a Lender By: Ares Management Limited, its
  By: Ares CLO Management XI, L.P., its Portfolio Manager   Asset Manager       
By: Ares CLO GP XI, LLC, its General By: /s/ John Leupp     Partner Name:  John
Leupp        Title:  Authorized Signatory   By: /s/ John Leupp         Name: 
John Leupp ARES ENHANCED LOAN   Title: Authorized Signatory INVESTMENT STRATEGY
II, LTD.        By: Ares Enhanced Loan Management II,   WESTCHESTER CLO, LTD.,
as a L.P., its Portfolio Manager   Lender By: Ares Enhanced Loan II GP, LLC, its
  By: Highland Capital Management, L.P., General Partner   as a Collateral
Servicer       By: Strand Advisors, Inc., its General By: /s/ John Leupp    
Partner Name:  John Leupp       Title: Authorized Signatory   By: /s/ Jason Post
        Name: Jason Post       Title: Operations Director          


--------------------------------------------------------------------------------

 


LOAN FUNDING VII LLC, as a Lender   HIGHLAND LOAN FUNDING V LTD., By: Highland
Capital Management, L.P.,   as a Lender as a Collateral Manager   By: Highland
Capital Management, L.P., By: Strand Advisors, Inc., its General   as a
Collateral Manager Partner   By: Strand Advisors, Inc., its General      
Partner By: /s/ Jason Post         Name:  Jason Post   By: /s/ Jason Post  
Title: Operations Director   Name:  Jason Post       Title: Operations Director
SOUTHFORK CLO LTD., as a Lender       By: Highland Capital Management, L.P.,  
GRAYSON CLO LTD., as a Lender as a Collateral Manager   By: Highland Capital
Management, L.P., By: Strand Advisors, Inc., its General   as a Collateral
Manager Partner   By: Strand Advisors, Inc., its General       Partner By: /s/
Jason Post         Name:  Jason Post   By: /s/ Jason Post   Title: Operations
Director   Name:  Jason Post       Title: Operations Director RED RIVER CLO
LTD., as a Lender       By: Highland Capital Management, L.P.,   GLENEAGLES CLO
LTD., as a Lender as a Collateral Manager   By: Highland Capital Management,
L.P., By: Strand Advisors, Inc., its General   as a Collateral Manager Partner  
By: Strand Advisors, Inc., its General       Partner By: /s/ Jason Post        
Name:  Jason Post   By: /s/ Jason Post   Title: Operations Director   Name: 
Jason Post       Title: Operations Director JASPER CLO, LTD., as a Lender      
By: Highland Capital Management, L.P.,   LOAN FUNDING IV LLC, as a Lender as a
Collateral Manager   By: Highland Capital Management, L.P., By: Strand Advisors,
Inc., its General   as a Collateral Manager Partner   By: Strand Advisors, Inc.,
its General       Partner By: /s/ Jason Post         Name: Jason Post   By: /s/
Jason Post   Title: Operations Director   Name: Jason Post       Title:
Operations Director          


--------------------------------------------------------------------------------

 


EASTLAND CLO LTD., as a Lender   CIFC FUNDING 2007-IV, LTD., as a By: Highland
Capital Management, L.P.,   Lender as a Collateral Manager       By: Strand
Advisors, Inc., its General   By: /s/ Steve Vaccaro   Partner   Name:  Steve
Vaccaro       Title: Co-Chief Investment Officer By: /s/ Jason Post        
Name:  Jason Post   REGIMENT CAPITAL, LTD Title: Operations Director   By:
Regiment Capital Management, LLC       as its Investment Advisor SPCP GROUP III
LLC, as a Lender   By: Regiment Capital Advisors, LP its       Manager and
pursuant to delegated By: /s/ David Steinmetz     authority Name:  David
Steinmetz       Title: Authorized Signatory   By: /s/ Mark A. Brostowski        
Name:  Mark A. Brostowski SPF CDO I, LTD., as a Lender   Title: Authorized
Signatory           By: /s/ David Steinmetz     CAVALRY CLO I, LTD Name:  David
Steinmetz   By: Regiment Capital Management, LLC Title: Authorized Signatory  
as its Investment Advisor       By: Regiment Capital Advisors, LP its VENTURE II
CDO 2002, LIMITED   Manager and pursuant to delegated By: its investment
advisor, MJX Asset   authority Management LLC, as a Lender   By: Regiment
Capital Advisors, LLC its       General Partner By: /s/ Jon P. Calaba        
Name:  Jon P. Calaba   By: /s/ Mark A. Brostowski   Title: Managing Director  
Name:  Mark A. Brostowski       Title: Authorized Signatory VISTA LEVERAGED
INCOME FUND       By: its investment advisor, MJX Asset   GENERAL ELECTRIC
CAPITAL Management LLC, as a Lender   CORPORATION, as a Lender           By: /s/
Jon P. Calaba     By: /s/ Jeffrey A. Skinner   Name: Jon P. Calaba   Name: 
Jeffrey A. Skinner Title: Managing Director   Title: Duly Authorized Signatory  
                 


--------------------------------------------------------------------------------

 


MC FUNDING, LTD   STONE TOWER CDO LTD. By: Monroe Capital Management, LLC,   By:
Stone Tower Debt Advisors LLC as as Collateral Manager, as a Lender   its
Collateral Manager, as a Lender       By: /s/ Alex Franky     By:  /s/ Michael
W. DelPercio   Name:  Alex Franky   Name:  Michael W. DelPercio Title: Director
  Title: Authorized Signatory           SILICON VALLEY BANK, as a Lender   STONE
TOWER CLO III LTD.       By: Stone Tower Debt Advisors LLC as By: /s/ Doug
Bontemps     its Collateral Manager, as a Lender Name:  Doug Bontemps      
Title: Director   By: /s/ Michael W. DelPercio         Name:  Michael W.
DelPercio TELOS CLO 2006-1, LTD.   Title: Authorized Signatory TELOS CLO 2007-2,
LTD.       as Lenders   STONE TOWER CLO IV LTD. By: Tricadia Loan Management  
By: Stone Tower Debt Advisors LLC as       its Collateral Manager, as a Lender
By: /s/ Ro Toyoshima         Name: Ro Toyoshima   By: /s/ Michael W. DelPercio  
Title: Principal   Name: Michael W. DelPercio       Title: Authorized Signatory
WELLS FARGO BANK, NATIONAL       ASSOCIATION, successor   STONE TOWER CLO V LTD.
By: Merger to Wachovia Bank, National   By: Stone Tower Debt Advisors LLC as
Association, as a Lender   its Collateral Manager, as a Lender             By:
/s/ Mireille Zappulla     By: /s/ Michael W. DelPercio   Name:  Mireille
Zappulla   Name:  Michael W. DelPercio Title: Senior Vice President   Title:
Authorized Signatory           CORNERSTONE CLO LTD.   STONE TOWER CLO VII LTD.
By: Stone Tower Debt Advisors LLC as   By: Stone Tower Debt Advisors LLC as its
Collateral Manager, as a Lender   its Collateral Manager, as a Lender          
By: /s/ Michael W. DelPercio     By: /s/ Michael W. DelPercio   Name: Michael W.
DelPercio   Name: Michael W. DelPercio Title: Authorized Signatory   Title:
Authorized Signatory          


--------------------------------------------------------------------------------

 


STONE TOWER CLO VIII LTD.   LANDMARK VII CDO LIMITED By: Stone Tower Debt
Advisors LLC as   By: Aladdin Capital Management, as its Collateral Manager, as
a Lender   Manager             By: /s/ Michael W. DelPercio     By: /s/ James
Bragg   Name:  Michael W. DelPercio   Name:  James Bragg Title: Authorized
Signatory   Title: Authorized Signatory           GENESIS CLO 2007-1, as a
Lender   NOB HILL CLO II, LIMITED, as a By: Ore Hill Partners LLC, its
Collateral   Lender Manager              By: /s/ Bradley Kane   By: /s/ Claude
A. Baum, Esq.     Name:  Bradley Kane Name:  Claude A. Baum, Esq.   Title:
Portfolio Manager Title: General Counsel, Ore Hill Partners LLC            
PANGAEA CLO 2007-1 LTD. LANDMARK III CDO LIMITED   By: Pangaea Asset Management,
LLC, its By: Aladdin Capital Management, as   Collateral Manager, as a Lender
Manager             By: /s/ Ross Van Drunen   By: /s/ James Bragg     Name: Ross
Van Drunen Name:  James Bragg   Title: Assistant Secretary Title: Authorized
Signatory                 LANDMARK IV CDO LIMITED       By: Aladdin Capital
Management, as       Manager                 By: /s/ James Bragg         Name:
James Bragg       Title: Authorized Signatory                 LANDMARK V CDO
LIMITED       By: Aladdin Capital Management, as       Manager               
By: /s/ James Bragg         Name: James Bragg       Title: Authorized Signatory
     


--------------------------------------------------------------------------------

 

CONSENT OF SUBSIDIARY GUARANTORS
 
Dated as of October 26, 2010
 
          Each of the undersigned, as a Subsidiary Guarantor under and as
defined in the Senior Secured Credit Agreement dated as of July 12, 2007, among
Quantum Corporation (the “Borrower”), the Lenders party thereto, CREDIT SUISSE
AG, Cayman Islands Branch (formerly known as “Credit Suisse, Cayman Islands
Branch”), as administrative agent for the Lenders, and the other parties thereto
(as supplemented, modified and amended as of the date hereof, the “Credit
Agreement”), hereby consents to Amendment No. 2 to such Credit Agreement, dated
as of October 26, 2010 (the “Amendment”), and to the amendments to the Credit
Agreement set forth therein, and hereby confirms and agrees that,
notwithstanding the effectiveness of the Amendment, the obligations of such
Subsidiary Guarantor contained in the Subsidiary Guaranty, or in any other Loan
Document to which it is a party, are and shall remain in full force and effect
and are hereby ratified and confirmed in all respects, in each case as amended
by the Amendment.
 
[Signature pages follow]
 

--------------------------------------------------------------------------------

 


ADVANCED DIGITAL INFORMATION CORPORATION   By: /s/ Shawn D. Hall   Name:  Shawn
D. Hall Title: Vice President, General Counsel and Secretary     CERTANCE
HOLDINGS CORPORATION     By: /s/ Shawn D. Hall   Name: Shawn D. Hall Title: Vice
President, General Counsel and Secretary     CERTANCE (US) HOLDINGS, INC.    
By: /s/ Shawn D. Hall   Name: Shawn D. Hall Title: Vice President, General
Counsel and Secretary     CERTANCE LLC     By: /s/ Shawn D. Hall   Name: Shawn
D. Hall Title: Vice President, General Counsel and Secretary     QUANTUM
INTERNATIONAL, INC.     By: /s/ Shawn D. Hall   Name: Shawn D. Hall Title: Vice
President, General Counsel and Secretary


--------------------------------------------------------------------------------